McDONALD, Judge:
This is an appeal dealing with unemployment insurance benefits. The employer presents basically one issue: Whether a person hired initially on a part-time basis who continues in some aspect of part-time employment can ever qualify for unemployment insurance benefits. We hold that in appropriate circumstances, such benefits are proper.
The claimant/employee was hired specifically for part-time employment. Initially the parameters of the job would provide hours ranging up to 19 ½ hours per week. During the year prior to the filing of this claim, the employee averaged 17 hours per week, while during the actual claim year she averaged 13 hours per week.
At the adjusted determination stage, it was ruled in the employee’s favor that she could file for benefits. At the next stage, the referee affirmed that conclusion, but of course pointed out that any actual earnings she did have would be set off against any benefits she was to receive. The Unemployment Insurance Commission affirmed the referee’s decision, and the circuit court affirmed the ruling of the Unemployment Insurance Commission.
K.R.S. 341.080(3) is the key to this question. It defines “week of unemployment” as seven consecutive days of less than full-time work and earnings less than an amount equal to one and one-fourth times the appropriate benefit rate for the particular claimant. If the earnings fall below the benefit rate and the hours worked are part-time, then this statute provides for recovery.
K.R.S. 341.050(l)(a) indicates that covered employment applies to an individual who under the usual common law rules applicable in determining the employer-employee relationship has the status of an employee. This part-time claimant is covered. K.R.S. 341.050 provides for any statutory exclusions, and part-time workers are not listed there; therefore, part-timers are not specifically excluded. Finally, K.R.S. 341.350(5) provides conditions of qualifications for benefits by setting up a statutory scheme of base period earnings of certain minimum amounts as compared to benefits that could be earned. The claimant meets that criterion.
*822In no respect has it been demonstrated that the legislature intended to exclude unemployment insurance benefits for persons who only work part-time. To hold as a matter of law that employees who start off on a part-time basis are not entitled to unemployment insurance benefits would not only appear contrary to the statutory dictates but could lead to abusive employment practices. For instance, if an employer hired someone specifically to work on a part-time basis of 36 hours per week, and then cut him back to one hour per week, he would be precluded from receiving any unemployment insurance benefits under the appellant’s theory of this case.
The claimant’s actual benefit here appears to be nominal and in fact may not materialize at all since 12 hours per week at her minimum wage pay scale would preclude her from receiving any unemployment insurance benefits based on her 17 hours per week earnings.
Nonetheless, the circuit court reached the appropriate conclusion and that judgment is affirmed.
All concur.